Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 1-19 are pending and under consideration.
 
Information Disclosure Statement
2. The information disclosure statement filed on 05/18/2021 and 12/08/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Drawings
3. The drawings filed on 11/17/2020 are accepted by the examiner.  

Claim Rejections under 35 USC § 112 (d) 
4. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. Claim 3 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 3 recites " wherein each of the soluble CD27L domains (i), (iii), and (v) consists of amino acids Glu51-Pro193 or Asp56-Pro193 of SEQ ID NO: 1, with one or more of the soluble CD27L domains (i), (iii), and (v) having a mutation at the amino acid position Glu51, Trp55, Asn63, Arg83, Arg122, Arg138, Arg144, His123, His124, His148, Asn170, Arg179, or Asp182 of SEQ ID NO: 1". However, claim 1 is already limited to “each of the soluble CD27L domains (i), (iii), and (v) comprises amino acids Asp56-Pro193 of SEQ ID NO: 1”. Thus, claim 3 does not properly limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
6. Claims 1-2 and 4-19 are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
August 3, 2022